NORTHCUTT, Judge.
Kyle Hosey suffered a six-month suspension of his driver’s license, which he unsuccessfully challenged in an administrative hearing. On appeal, the circuit court reversed the suspension. Hosey now seeks a writ of certiorari to quash the portion of the circuit court’s decision that remanded for additional administrative proceedings. As explained in Forth v. Department of Highway Safety & Motor Vehicles, — So.3d—(Fla. 2d DCA 2014), the validity of the suspension has been rendered moot by the expiration of the six-month term. See McLaughlin v. Dep’t of Highway Safety & Motor Vehicles, 128 So.3d 815 (Fla. 2d DCA 2012).
Petition granted.
SILBERMAN and BLACK, JJ., Concur.